[Cite as Crawford v. United Dairy Farmers, Inc., 2013-Ohio-5047.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 TYCELIA CRAWFORD                   :
                                    :     Appellate Case No. 25786
      Plaintiff-Appellant           :
                                    :     Trial Court Case No. 2013-CV-2519
 v.                                 :
                                    :
 UNITED DAIRY FARMERS, INC., et al. :     (Civil Appeal from
                                    :     (Common Pleas Court)
      Defendants-Appellees          :
                                    :
                                ...........

                                              OPINION

                           Rendered on the 15th day of November, 2013.

                                              ...........

TYCELIA CRAWFORD, 114 Indianola Avenue, Dayton, Ohio 45405
     Plaintiff-Appellant, pro se

MICHAEL DeWINE, by DAVID E. LEFTON, Atty. Reg. #0029438, Ohio Attorney General’s
Office, Health & Human Services Section, Unemployment Compensation Unit, 30 East Broad
Street, 26th Floor, Columbus, Ohio 43215
        Attorney for Defendant-Appellee, Ohio Department of Job & Family Services

NEAL SHAH, Atty. Reg. #0082672, Frost, Brown, Todd LLC, 3300 Great American Tower, 301
East Fourth Street, Cincinnati, Ohio 45202
       Attorney for Defendant-Appellee, United Dairy Farmers, Inc.

                                             .............

FAIN, P.J.

        {¶ 1}    Appellant Tycelia Crawford appeals from the dismissal of her administrative
                                                                                                2


appeal from the denial of her claim for unemployment benefits. We conclude that Crawford

failed to file her appeal in the Montgomery County Common Pleas Court until more than 30 days

after the final decision of the Unemployment Compensation Review Commission. Pursuant to

R.C. 4141.282(A), the appeal was properly dismissed by the trial court as being untimely.

Accordingly, the judgment of the trial court is Affirmed.



       I. Crawford’s Administrative Appeal from the Denial of her Application for

     Unemployment Benefits Is Dismissed as Untimely, and She Appeals to this Court

       {¶ 2}     Crawford was discharged from her employment at United Dairy Farmers (UDF)

in 2012. Her application for unemployment benefits was originally granted. But in February

2012, the Ohio Department of Job and Family Services Review Commission rendered a decision

reversing the grant of benefits, upon a finding that Crawford’s employment was terminated due to

an act of dishonesty. Crawford requested a review of that decision. The denial was affirmed by

the Review Commission, which mailed its final decision on March 7, 2013. Crawford then filed

a notice of administrative appeal with the Montgomery County Court of Common Pleas on April

24, 2013.      Her notice of appeal stated that she disagreed with the decision to deny her

unemployment benefits.

       {¶ 3}     The Ohio Department of Jobs and Family Services (ODJFS) and UDF filed

motions to dismiss the appeal upon the ground that Crawford had not filed a timely notice of

appeal. By entry, the trial court allowed Crawford to respond to the motions by May 24, 2013.

Crawford did not file any response, and the court granted the motions to dismiss Crawford’s

administrative appeal. From the dismissal of her administrative appeal, Crawford appeals to this
                                                                                                  3


court.



                 II. The Trial Court Correctly Dismissed Crawford’s Untimely

                         Administrative Appeal for Lack of Jurisdiction

         {¶ 4}    Although Crawford has not set forth any assignments of error, as required by

App.R. 16(A)(3), we infer Crawford’s sole assignment of error to be:

         {¶ 5}    THE COMMON PLEAS COURT ERRED BY DISMISSING CRAWFORD’S

ADMINISTRATIVE APPEAL.

         {¶ 6}    Crawford’s brief on appeal is somewhat difficult to understand. It states, in its

entirety, as follows:

                 I Tycelia Crawford appealing [sic] because my first appeal was file [sic]

         late being I sent the first appeal to Unemployment Compensation Review

         Commission. As of March 21, after my case was terminated as of March 19,

         2013 in Butler court since the was dismiss [sic] I though [sic] that my unemployed

         [sic] could be reversed [sic] not knowing that the motion for appeal had to be filed

         in civil court. Thats [sic] why asking [sic] that my unemployment be granted at

         this time.

         {¶ 7}    We assume that Crawford is arguing that her administrative appeal should not

have been dismissed, because she mistakenly filed her notice of administrative appeal from the

final decision of the Unemployment Review Commission with ODJFS rather than in the common

pleas court. We note that there is nothing in the record before us to support this claim.

         {¶ 8}    Our review of the dismissal of Crawford’s administrative appeal for lack of
                                                                                                   4


subject-matter jurisdiction is de novo. Yu v. Zhang, 175 Ohio App.3d 83, 88, 2008–Ohio–400,

885 N.E.2d 278, 282 (2d Dist.2008). R.C. 4141.282(A) states that “[a]ny interested party,

within 30 days after written notice of the final decision of the unemployment compensation

review commission was sent to all interested parties, may appeal the decision of the commission

to the court of common pleas.” R.C. 4141.282(C) states that “[t]he timely filing of the notice of

appeal shall be the only act required to perfect the appeal and vest jurisdiction in the court.”

       {¶ 9}    The Supreme Court of Ohio has stated that “[a]n appeal, the right of which is

conferred by statute, can be perfected only in the mode prescribed by statute. The exercise of the

right conferred is conditioned upon compliance with the accompanying mandatory

requirements.” McCruter v. Board of Review, Bureau of Employment Services, 64 Ohio St.2d

277, 279, 415 N.E.2d 259, 260 (1980), quoting Zier v. Bureau of Unemployment Comp., 151

Ohio St. 123, 84 N.E.2d 746 (1949). Several appellate courts have held that administrative

appeals of unemployment compensation claims have been properly dismissed when the appellant

failed to file the notice of appeal with the common pleas court within the 30-day time limit set by

statute. Tru-Way Design & Eng., Inc. v. Wilson, 6th Dist. Lucas No. L-07-1240, 2008-Ohio-475;

Makris v. Unemp. Comp. Rev. Comm., 11th Dist. Mahoning No. 11 MA 105, 2013-Ohio-2317;

and Campbell v. Valley Homes Mut., 1st Dist. Hamilton No. C-060424, 2007-Ohio-1490.

       {¶ 10} Crawford did not file her notice of appeal until more than forty days after the

final decision of the Review Commission was “sent to all interested parties.” Thus, her appeal

was not timely.     The fact that she erroneously sent the notice of appeal to the Review

Commission (which is not a fact that can be established from the record before us) does not cure

that jurisdictional defect.   Therefore, we conclude that the court did not err in dismissing
                                                                                              5


Crawford’s administrative appeal.

       {¶ 11} Crawford’s sole assignment of error is overruled.



                                      III. Conclusion

       {¶ 12} Crawford’s sole assignment of error having been overruled, the judgment of the

court of common pleas is Affirmed.

                                       .............

HALL and GALLAGHER, JJ., concur.



(Hon. Eileen A. Gallagher, Eighth District Court of Appeals, sitting by assignment of the Chief
Justice of the Supreme Court of Ohio).


Copies mailed to:

Tycelia Crawford
Michael DeWine
David E. Lefton
Neal Shah
Hon. Timothy N. O’Connell